Title: From Thomas Jefferson to the County Lieutenants of Henrico and Certain Other Counties, 5 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond May 5th. 1781.

The Executive, having determined that future Tours of Militia Duty should be of two months length after joining the Army, had called in a proper Complement to serve from the 1st. Day of May to the last Day of June; proposing by that Time to relieve the whole by calling in others: The military officers have however represented that it will be more eligible to change one half monthly, than the whole at the end of every two months, which we have accordingly concluded to do. Some irregularity will arise on our getting out of one method into the other, as half of those meant for the months of May and June must either be discharged the last of May or kept till the last of July. We think the former preferable. I am therefore to inform you that the Militia of your County last ordered into Service will be discharged the last Day of the Month, and to desire that you have a Relief from your County of the same number, that is to say men actually with the Army by that Day, to continue in Service two Months. Any six Months Men whom [you] shall send with them may be accounted in part of the number. You will do well to point out immediately the Individuals who are to come, and notify them of it, that they may have Time to arrange their domestic Affairs, and to equip themselves lest the full Quota should fail to march, warn in a number sufficiently  larger, that the Deficiency may be made up on the Spot. Should this occasion the meeting of a greater number than you want, you can easily discharge the Supernumeraries.
Cavalry in a due proportion [&c. as in the preceding Letter to the County Lieutenants of Lunenburg and others.] I am &c.,

Thomas Jefferson

